MORRISON, Presiding Judge.
The offense is driving while intoxicated; the punishment, three days in jail and a fine of $100.00.
Houston police officers Murphy and Mask testified that they arrested appellant on the night in question for a moving traffic violation, that they detected the odor of alcohol on her breath, that her speech was mumbled “like she was chewing something,” that she staggered when she walked, that her hair was disheveled and her blouse unbuttoned, and they expressed the opinion that she was intoxicated. A partially empty bottle of-whisky was. found in appellant’s automobile. She signed a written consent to the taking of a blood test, which showed that she had an alcoholic content of .18%, which in the opinion of Chemist McDonald would indicate that she was intoxicated.
The witness Aldridge testified that appellant had been visiting in her home prior to the arrest and that she consumed two drinks of whisky while there for her sore throat and also took some pills but that she was not intoxicated.
Dr. Warren Raymer testified that he was treating appellant at the time in question for a nasal disease, that he had prescribed a medicine called Sparine, and that if taken in conjunction with alcohol it would enhance the effects of the alcohol.
Appellant, testifying in her own behalf, stated that she had the two drinks of whisky at Mrs. Aldridge’s house, took two pills before leaving, and soon thereafter began to feel dizzy but that she was not intoxicated at the time of her arrest.
The jury resolved what conflict there was in the evidence against appellant, and we find it sufficient to support its verdict.
There are no formal bills of exception, no brief has been filed, and we find no reversible error reflected by the informal bills.
The judgment is affirmed.